i          i        i                                                              i      i     i




                                  MEMORANDUM OPINION


                                         No. 04-08-00819-CR

                                       Lawrence GALLARDO,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                        From the County Court at Law No. 2, Bexar County, Texas
                                        Trial Court No. 266939
                               Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 23, 2008

DISMISSED

           The Court has before it Lawrence Gallardo’s motion to withdraw his appeal. The motion is

signed by both Gallardo and his attorney of record. The motion is granted and this appeal is

dismissed. See TEX . R. APP . P. 42.2(a).

                                                       PER CURIAM

DO NOT PUBLISH